[Cite as State v. Haeft, 2022-Ohio-4304.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


State of Ohio                                          Court of Appeals No. OT-22-011

        Appellee                                       Trial Court No. 20-CR-039

v.

Cory Haeft                                             DECISION AND JUDGMENT

        Appellant                                      Decided: December 2, 2022

                                                 *****

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Thomas A. Matuszak, Assistant Prosecuting Attorney, for appellee.

        Brian A. Smith, for appellant.

                                                 *****

        ZMUDA, J.

                                            I.   Introduction

        {¶ 1} Appellant, Cory Haeft, appeals from the judgment of the Ottawa County

Court of Common Pleas, sentencing him to an aggregate prison term of 36 months

following a jury trial in which he was found guilty of one count of breaking and entering

and two counts of failure to comply. Finding no error, we affirm.
                       A.     Facts and Procedural Background

       {¶ 2} In early 2020, the Ottawa County Sheriff’s office learned of a series of

vehicle break-ins and thefts of property, primarily in the western area of the county near

State Route 579. As part of efforts to apprehend the culprit, Captain Aaron Leist of the

Sheriff’s Office, in conjunction with other patrol officers, conducted a “saturation patrol”

of the area on February 9, 2020. Leist drove an unmarked cruiser, while the other

officers were in marked cruisers.

       {¶ 3} On February 9, 2020, around 2:00 a.m., Leist observed a west-bound vehicle

on Route 579, and as it passed him, he noted “[i]t looked similar to a vehicle that was

associated with some other incidents.” Leist began following the vehicle. Based on the

license plate, he identified the owner as Mark Haeft, appellant’s father. The vehicle then

turned down Reiman Road and began driving “somewhat erratic[ally]” as if trying to

prevent Leist from following. Leist called the other officers to coordinate pursuit, and

Leist continued following the vehicle, keeping it in sight. After the vehicle turned west

on Walbridge Road and into the first driveway to turn around, Leist drove by and “was

able to see inside the car and was able to positively identify [appellant], who was then

was turning around to head back east on Walbridge Road.”

       {¶ 4} Leist drove past, and once he noted appellant driving eastbound, he turned

around and followed at a distance, keeping appellant’s taillights in view. When appellant

pulled into a driveway on Reiman Road, just before Route 579, Leist notified the other




2.
officers that they should respond to the address. Upon approach, Leist observed

appellant’s empty vehicle, parked in the driveway in front of three barns. Leist saw an

open man-door on the largest barn and recent tracks in the snow, leading up to that door.

Leist radioed an update to the other officers, noting appellant was likely inside the barn,

and moved his unmarked vehicle into position to prevent appellant from exiting north

from the property toward Route 579.

       {¶ 5} As Leist moved into position, he observed appellant exit the barn, get into

his vehicle, and turn south from the property. Deputy Jonah Boyer was approaching, also

southbound, so Leist moved out of his way to permit Boyer to pursue and stop appellant’s

vehicle. Leist’s unmarked vehicle was just a standard sedan, and not equipped for pursuit

over winter roads. The marked units driven by the deputies were specially equipped law

enforcement models.

       {¶ 6} Boyer began his pursuit after appellant exited the driveway on Reiman

Road. The speed limit there is 55 miles per hour, and Boyer noted that appellant’s

vehicle was “gaining ground on [him] very quickly.” Boyer increased his speed, trying to

catch up, and activated his lights and siren while still a half mile to a mile behind

appellant. Boyer pursued appellant’s vehicle reaching speeds around 80 miles per hour,

but a gap remained between Boyer’s cruiser and appellant’s vehicle. Boyer indicated his

cruiser could reach speeds over 100 miles per hour, but the icy conditions were not ideal

for speed.




3.
       {¶ 7} Appellant turned west on Walbridge Road, driving in the middle of the road

at high speed. The two-lane country roads were icy with some snow, and there were

steep ditches on both sides. Boyer observed appellant proceed through the stop sign at

Fostoria Road without stopping. Appellant then crossed into Wood County. Appellant

finally stopped on State Route 51, after about a two-mile pursuit. When Boyer

approached appellant’s vehicle, weapon drawn, appellant exited his vehicle saying, “I

give up.” Boyer took appellant into custody and appellant executed a waiver after

receiving his Miranda warning.

       {¶ 8} Leist and Boyer interviewed appellant while he was in custody at the Ottawa

County Jail and appellant admitted he saw the lights and heard the siren. He admitted

that he did not stop for more than two miles while being pursued at over 80 miles per

hour. Appellant indicated he was on the phone with his brother, and finally stopped at his

brother’s urging. While in custody, appellant made phone calls which were recorded by

the jail. Within the phone conversations, appellant admitted he fled police and led them

on a three-mile chase after being spotted entering the barn to take gas for his vehicle.

Appellant also admitted he wanted to make it to the next county, out of the jurisdiction,

and indicated he was driving “like a hundred miles an hour.”

       {¶ 9} On February 26, 2020, appellant was charged in a three-count indictment

with Count 1: breaking and entering in violation of R.C. 2911.13(A) and (C), a felony of

the fifth degree; Count 2: failure to comply in violation of R.C. 2921.331(B) and




4.
(C)(5)(a)(ii), a felony of the third degree; and Count 3: failure to comply in violation of

R.C. 2921.331(B) and (C)(4), a felony of the fourth degree. After a one-day trial on

November 17, 2021, a jury found appellant guilty of all charges.

       {¶ 10} At sentencing, the trial court imposed a prison term of 12 months as to

Count 1, and after determining that Counts 2 and 3 merged for purposes of sentencing,

the trial court imposed a prison term of 24 months as to Count 2. After making the

statutory findings, the trial court ordered the sentences to be served consecutively, for an

aggregate prison term of 36 months, with that sentence to be served consecutively to the

prison term appellant was serving in a separate, Wood County case.

       {¶ 11} Appellant filed a timely appeal of the judgment.

                              B.      Assignment of Error

       {¶ 12} On appeal, appellant asserts a single assignment of error:

              Appellant’s convictions for Failure to Comply on Counts Two and

       Three of the Indictment were against the manifest weight of the evidence.

                                      II.    Analysis

       {¶ 13} In his sole assignment of error, appellant argues the manifest weight of the

evidence does not support conviction on failure to comply. In reviewing a claim that the

verdict is against the manifest weight of the evidence, we consider “the inclination of the

greater amount of credible evidence, offered in a trial, to support one side of the issue




5.
rather than the other.” (Citation omitted) State v. Thompkins, 78 Ohio St. 3d 380, 387,

678 N.E.2d 541 (1997) (emphasis sic.).

       {¶ 14} We consider the evidence, not most favorably for the state, but as a

“thirteenth juror” and will not reverse unless we find the jury clearly lost its way in

resolving conflicts in the evidence, creating such a miscarriage of justice that reversal and

a new trial is necessary. Id., citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d

717 (1st Dist.1983) (additional citation omitted.). Reversal based on manifest weight

grounds is reserved for the exceptional case where “the evidence weighs heavily against

conviction.” Thompkins at 387, Martin at 175.

       {¶ 15} The jury found appellant guilty of failure to comply in Count 2, based on

operating a vehicle “so as willfully to elude or flee a police officer after receiving a

visible or audible signal” to stop, with the operation of the vehicle causing “a substantial

risk of serious physical harm to persons or property.” R.C. 2921.331(B) and (C)(5)(a)(ii).

The jury also found appellant guilty of failure to comply in Count 3, based on the same

fleeing and eluding conduct “immediately after the commission of a felony.” R.C.

2921.331(B) and (C)(4). At sentencing, the trial court imposed sentence as to Count 2.

Because we are limited to addressing only final judgments, we address only argument

relative to the sentenced count, Count 2. See State v. Lester, 130 Ohio St.3d 303, 2011-

Ohio-5204, 958 N.E.2d 142, paragraph one of the syllabus (judgment of conviction,

subject to appeal under R.C. 2505.02, includes verdict and sentence); (citations omitted)




6.
State v. Whitfield, 124 Ohio St.3d 319, 2010-Ohio-2, 922 N.E.2d 182, ¶ 13 (a conviction

consists of a guilty finding and the sentence imposed).

       {¶ 16} On appeal, appellant argues the weight of the evidence does not support the

conviction, focusing on evidence of fleeing and evidence of substantial risk or harm.

Appellant argues that the evidence did not demonstrate he “willfully” kept driving once

he became aware of the lights and siren, but instead, he pulled over at the first safe

opportunity. He also argues that he remained in control of his vehicle on clear roads,

demonstrating no risk of harm to persons or property. In support, appellant discounts the

testimony of law enforcement as inconsistent and not credible while arguing his own

testimony was credible. Appellant’s own statements following the pursuit, however,

supported the jury’s verdict, with his trial testimony presenting the only truly conflicting

evidence.

       {¶ 17} At trial, Captain Leist and Deputy Boyer testified regarding their

identification of appellant as a suspect and the subsequent high-speed pursuit. Boyer

testified that appellant failed to stop for stop signs and drove down the middle of the road

at speeds that made it difficult for Boyer to close the gap. The officers also testified

regarding the road conditions that day, and the dangers they perceived in driving at high

speeds on narrow country roads under those conditions. Most significantly, appellant’s

own statements were proffered as evidence based on Leist’s and Boyer’s interview of

appellant in the hours following the pursuit, and based on recorded phone calls made by




7.
appellant while in custody at the jail.1 Leist, Boyer, and Captain William Marshall, who

monitors the phone system at the jail, all testified regarding appellant’s own statements in

which he admitted fleeing at high speeds to avoid apprehension after entering the barn to

steal gas.

       {¶ 18} In challenging the evidence, appellant attempts to identify conflicts in the

record, relative to the officer testimony. Appellant argues the officer testimony contained

discrepancies regarding the weather and road conditions and regarding the distance at

which Boyer activated his lights and siren. Appellant contends the evidence did not

demonstrate that appellant knew he was being pursued to support the finding he willfully

fled from the pursuit and, because the roads were clear, the evidence did not demonstrate

any risk of serious physical harm to persons or property. Appellant further argues that,

because Boyer’s testimony regarding when he activated his lights and siren differed from

his written report by a half-mile, all of Boyer’s testimony is unreliable and should not be

credited. In pointing to these claimed inconsistencies, appellant attempts to distinguish

his own prior statements, which conflicted with his trial testimony, as the product of his

several days of drug use leading up to the pursuit.

       {¶ 19} Appellant testified at length at trial. He testified regarding his drug

problem and history of criminal cases, including his most recent Wood County case



1
 Based on the record, it appears the parties consented to presenting the contents of
appellant’s recorded statements through Marshall’s testimony and written notes,
summarizing the calls, in lieu of playing the recordings for the jury.



8.
which involved another police chase while he was out on bond pending trial in the

present case. Appellant testified that he had been using drugs for many days, and when

he noticed an unmarked car following him, he “grew paranoid” and conducted “counter-

surveillance” measures until he believed the car stopped following him. He also admitted

he entered the barn to find gas for his car so he could drive to Toledo to purchase more

drugs. When appellant exited the barn, he noticed the same unmarked car and sped away,

afraid that someone with a gun was chasing him. Appellant indicated he had previously

been chased by guys with guns in Toledo, and was paranoid and alert for such a danger.

       {¶ 20} As to the conditions, appellant denied the roads were bad, believing the

weather was clear that day. At the same time, appellant also testified that his car was

“not the best car to be driving in adverse conditions at that speed.” The record, which

includes testimony and body-cam video, demonstrates winter conditions at the time of the

pursuit, and Boyer – who drove the same roads as appellant – testified there was snow

and ice in places on those roads. He also testified that, because of the steep ditches, he

had witnessed crashes on those roads that caused serious injury and damage even at

slower speeds.

       {¶ 21} At trial, appellant’s counsel argued that, because Boyer did not break off

his pursuit, the roads were safe enough to travel, negating the risk of danger necessary to

support conviction for failure to comply. On appeal, appellant now appears to

acknowledge dangerous roads, arguing the “hazardous conditions, particularly on a rural




9.
road in the middle of the night, would have made it difficult for [appellant] to find a safe

spot to pull his vehicle to the side of the road.” Therefore, appellant argues, he had a

justifiable excuse for not stopping until he was at a place he could safely pull over and

the state failed to prove he “willfully” fled or eluded law enforcement for purposes of a

failure to comply conviction.

       {¶ 22} Appellant’s statements and testimony at trial contradict this position on

appeal, namely that he made a measured decision to find a safe place to pull over.

Immediately following his arrest, appellant provided Leist and Boyer with a statement

and drew a diagram, showing where he was when he saw the lights and heard the siren.

He also acknowledged to Leist and Boyer, in that interview, that he knew law

enforcement was pursuing him as he fled. Later, in a recorded jail call, appellant

admitted he fled from police and only stopped when his brother told him to stop. At trial,

appellant attempted to discount his prior statements, testifying he was “extremely

impaired” during his interview with Leist and Boyer and “under the influence of many

drugs.”

       {¶ 23} At trial, appellant attempted to show he did not know he was fleeing police

and that his high-speed flight created no danger, contradictory argument considering his

admitted impairment. Appellant insisted he was in control of his vehicle at all times,

evidenced by Boyer’s decision to not charge him with operating his vehicle under the

influence, and therefore he posed no danger. However, when asked about fleeing from




10.
Deputy Boyer, appellant claimed he did not immediately realize Boyer was pursing him

as opposed to another car because of all the drugs he had done. He also testified there

were no other cars on the road, but he still could not know Boyer was pursuing him and

not another vehicle. Appellant testified:

               Okay. I want to explain. So I’m on Fostoria when he activated [his

       lights and siren]. He’s two miles behind me. I’m going at a high rate of

       speed. Still unknowing he’s in the distance behind me, not knowing that

       he’s pursuing me. Right? I see the lights in the distance. Once he goes on

       that road and I realize that he’s following me, that’s when I pulled the car

       over.

According to the testimony at trial, appellant covered a distance of 1.7 miles between the

point he indicated he noted lights and sirens, on Fostoria Road, and the place he finally

came to a stop after crossing the county line, on State Route 51.

       {¶ 24} Appellant argues that the jury lost its way in resolving conflicting

testimony, but the claimed “conflict” in the testimony of Leist and Boyer concerned

approximations regarding weather conditions or distance, rather than opposing accounts

of the pursuit. Appellant’s testimony at trial, however, did conflict with his prior

statements to Leist and Boyer and in his recorded phone calls. While appellant testified

at trial that he did not know his pursuer was law enforcement, the jury clearly rejected

this version of events in favor of other evidence that included appellant’s own, prior




11.
statements, demonstrating appellant knew Bishop was law enforcement and was in

pursuit with lights and siren activated. As the trier of fact, the jury has that authority to

“believe or disbelieve any witness or accept part of what a witness says and reject the

rest.” State v. Nowak, 6th Dist. Lucas No. 21-1215, 2022-Ohio-2980, ¶ 22, quoting State

v. Antill, 176 Ohio St.61, 67, 197 N.E.2d 548 (1964).

       {¶ 25} The jury also determined that appellant operated his vehicle in such a

manner as to cause a substantial risk of serious physical harm to persons or property.

Appellant argues the evidence did not support this finding, considering the fact that

Boyer continued the pursuit, there were no other vehicles on the road, and neither Boyer

nor appellant lost control of their vehicles. The evidence, however, included testimony

regarding wintry roads and steep ditches, with Boyer indicating he had experience

responding to serious wrecks in those ditches where vehicles lost control at the speed

limit, let alone the speeds appellant reached in attempting to outrun pursuit.

       {¶ 26} In order to convict, the jury needed to find appellant caused “a substantial

risk of serious physical harm to persons or property.” R.C. 2921.331(B) and (C)(5)(a)(ii).

Pursuant to R.C. 2901.01(A)(8), a substantial risk is defined as “a strong possibility, as

contrasted with a remote or significant possibility, that a certain result may occur or that

certain circumstances may exist.”

       {¶ 27} There is no requirement under the statute that the conduct actually or

almost caused serious physical harm to demonstrate a substantial risk, as the lack of an




12.
accident “‘speaks to nothing more than Appellant’s good luck and the careful driving on

the part of other motorists on the road,’” factors that are irrelevant “to the level of risk

that the appellant’s conduct created.” State v. Owens, 6th Dist. Lucas No. L-21-1148,

2022-Ohio-2908, ¶ 27, quoting State v. Love, 9th Dist. Summit No. 21654, 2004-Ohio-

1422, ¶ 19; see also State v. Hopkins, 5th Dist. Richland No. 09-CA-66, 2010-Ohio-2441,

¶ 24 (“It is only the strong possibility that harm could occur that creates culpability under

R.C. 2921.331(C)(3).”) (additional citation omitted). Additionally, arguing “no accident

or damage” is not the same as arguing no risk of serious physical harm to person or

property. Therefore, appellant’s argument relative to the fact neither he nor Boyer lost

control of their vehicles is without merit.

       {¶ 28} Appellant also argues that, because Boyer did not break off his pursuit,

there was no evidence of a substantial risk of harm. We have previously rejected such a

claim, lacking evidence that continuing pursuit “was so dangerous that officers were

required to abandon their pursuit.” Owens at ¶ 32. Here, appellant points to no evidence

indicating such heightened danger, but instead, maintains there was no danger because

the roads were clear and free of winter hazards. The road conditions, however, was an

unsettled issue for the jury’s determination, with evidence indicating winter driving

conditions. Furthermore, appellant argued this position to the jury and the jury was not

persuaded. Based on the record, we do not find the jury clearly lost its way in rejecting




13.
the proposition that Boyer’s continued pursuit demonstrated a lack of evidence of the

substantial risk of serious physical harm.

       {¶ 29} Finally, appellant argues that there was no evidence of a risk of harm to

others, outside of appellant and Boyer, because the pursuit occurred in the early morning

hours on deserted country roads. The absence of additional risks, however, is not the

same as no risk. See Owens at ¶ 32 (“[T]he presence of pedestrians, heavy traffic, or

adverse weather conditions would have increased the risk – their absence did not

eliminate the risk.”). The state introduced evidence showing the driving conditions were

dangerous, along with evidence of the potential for a horrific crash, should a vehicle lose

control on those roads at the speeds appellant traveled. Appellant, himself, testified that

his prolonged drug use caused paranoia and prevented him from recognizing a police

pursuit, even after he noted the lights and siren, and that he was impaired. We “may also

consider that appellant created a substantial risk of physical harm to the officers

themselves.” Owens at ¶ 29.

       {¶ 30} Considering the record, we do not find that this is the exceptional case in

which the jury lost its way in weighing the evidence. The evidence demonstrated a high-

speed chase over narrow country roads in wintry conditions, with testimony regarding the

type of accident that results from a car losing control and landing in the steep ditches

lining the roads. While appellant testified he remained in control of his vehicle, the jury




14.
was free to give other evidence greater weight in resolving the issue. Accordingly, we

find appellant’s sole assignment of error not well-taken.

                                    III.   Conclusion

       {¶ 31} Based on the foregoing, we affirm the judgement of the Ottawa County

Court of Common Pleas. Appellant is ordered to pay the costs of this appeal pursuant to

App.R. 24.

                                                                       Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Gene A. Zmuda, J.
                                               ____________________________
Myron C. Duhart, P.J.                                  JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




15.